309 S.W.3d 368 (2010)
STATE of Missouri, Respondent,
v.
Fabrice LEWIS, Appellant.
No. ED 93012.
Missouri Court of Appeals, Eastern District, Division Three.
March 9, 2010.
Motion for Rehearing and/or Transfer to Supreme Court Denied April 14, 2010.
Application for Transfer Denied May 25, 2010.
John M. Simpson, Special Public Defender, Kansas City, MO, for Appellant.
Chris Koster, Atty. Gen., Terrence M. Messonnier, Asst. Atty. Gen., Jefferson City, MO, for Respondent.
Before GLENN A. NORTON, P.J., MARY K. HOFF, J. and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
Fabrice Lewis appeals the judgment entered upon a jury verdict convicting him of felony possession or control of a controlled substance (Count I) and misdemeanor possession of marijuana less than 35 grams (Count II). The judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. An extended opinion would have no precedential value. We have, however, provided the parties with a memorandum setting forth the reasons for our decision. We affirm the judgment under Rule 30.25(b).